Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a laser” and “an element of the 
Claims 7, 18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “freely moving” is unclear as to the broadest reasonable interpretation in the art. Freely moving can be interpreted as having no contact to other surfaces in a frictionless manner or having contact with other surfaces in having friction between the two but allowing movement.  Freely moving is interpreted as to mean to be moveable. 
Claims 2, 3, 12, 15, 18, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “moveable element” is not positively recited in the specification and claims.
Claims 3, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of propulsion using laser ablation is inconsistent with the specification recitation of laser ablation propulsion.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claims 1, 4, 8, 10, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of releasing is unclear because it is not positively recited at which point the part is released and if it is released when the part is finished cutting.
Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a method and describes an apparatus that is the actuator and is therefore unclear how the actuator comprises at least one fold created by the laser.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a laser” is unclear if it is meant to bring a new laser into the claim or if it is referring to the laser of claim 1.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “of sheet stock” is unclear if it is meant to bring in a new sheet stock or if it is referring to the sheet stock previously disclosed in claim 12.
Claim 12, 13, 14, 19, 20, 21, and 25 recite the limitation "the laser".  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 20 recites the limitation "the planar sheet stock".  There is insufficient antecedent basis for this limitation in the claim.  Further specify the flat area of the sheet stock.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regards to the recitation of “depositing material”, there is insufficient antecedent basis for this limitation in the claim and it is unclear what material is intended to be used.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “an element” is unclear if it is 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “an element” is unclear if it is meant to introduce a new element or if it is referring to the element of an actuator previously disclosed in claim 12.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “an element” is unclear if it is meant to introduce a new element or if it is referring to the element of an actuator previously disclosed in claim 20.
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble points to “the method” whereas the claims on which 22 and 23 depend are for an apparatus.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rotor of claim 7 cannot be formed to freely move if it is not first created and put in place per claim 8.  Therefore the claims are reversed in the instant application and 7 and 8 should be switched and their dependencies corrected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20020184936 A1 GITLIN (hereinafter “GITLIN”).
Regarding Claim 1, GITLIN teaches:
A method of using a laser for forming and releasing an element of an actuator, the method comprising:
forming an actuator (metal sheet 10) from sheet stock (par. 5 teaches stock sheet metal) using a laser (claim 4 teaches a laser cutter), where the actuator is three dimensional (figure 3 shows the metal sheet 10 being 3 dimensional); and
releasing an element of the actuator from the sheet stock using the laser (par. 12 teaches cutting slots through the metal which is analogous to material being released; par. 71 teaches semi-circular slots which would be obvious to have a portion that is released upon cutting completion)

Regarding Claim 2, GITLIN teaches:
The method of claim 1 as discussed above
wherein the actuator includes a moveable element (par. 53 and fig.3 teach metal sheet 10 being bent which is a form of being movable)

Regarding Claim 5, GITLIN teaches:
The method of claim 1 (as discussed above)
wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal)

Regarding Claim 6, GITLIN teaches:
The method of claim 5 (as discussed above)
wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).

Regarding Claim 9, GITLIN teaches:
The method of claim 1 as discussed above
wherein the actuator comprises at least one fold (par. 70; fig. 10c and fig. 10d show a fold) created by the laser (claim 4 teaches a laser cutter).

Regarding Claim 11, GITLIN teaches:
The method of claim 1(as discussed above)
wherein the forming of the actuator with the laser comprises through localized laser heating (laser cutter is taught in par. 7, laser cutting comprises a high energy beam which is known in the art to locally heat a substrate such that it may cut it) to generate plastic stresses (par. 10 teaches stress) for bending at least a portion of the sheet stock (par. 10 teaches bending).

Claim(s) 12, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  CN 100398249 C KIYOKI (hereinafter “KIYOKI”).
Regarding Claim 12, KIYOKI teaches:
A method of forming and releasing an element of an actuator, the method comprising: providing:
a first reel (coiled material 10) configured for dispensing sheet stock (page 13 par. 5);
a second reel (collection box 80) configured for receiving the sheet stock (page 13 par. 5);
a guide element for providing a flat area of sheet stock between the dispensing and receiving reels(claims 17 and 18 teach flattening and leveling devices which perform the same function as the guide element of the instant application); and
the laser (laser cutting device 5) configured to strike the sheet stock in the flat area (page 14 par. 1 to par. 6);
executing from laser cuts to the planar sheet stock so as to form a three-dimensional actuator (good part 12; it is an inherent attribute that a real world sheet of material will have three dimensions, length, height and width, as will any part cut from it) having at least one moveable element (see 112 above, it is obvious to make anything movable).

Regarding Claim 13, KIYOKI teaches:

The method of claim 12 (as discussed above)
further comprising depositing material on an element formed by the laser (page 14 par. 4 teaches sputter that is obviously deposited onto the parts 12 and 13 and is then wiped off)

Regarding Claim 20, KIYOKI teaches:
Apparatus for forming and releasing an element of an actuator comprising:
a first reel (coiled material 10) configured for dispensing sheet stock (page 13 par. 5);
a second reel (collection box 80) configured for receiving the sheet stock (page 13 par. 5);
a guide element for providing a flat area of sheet stock between the dispensing and receiving reels (claims 17 and 18 teach flattening and leveling devices which perform the same function as the guide element of the instant application); and
the laser (laser cutting device 5) configured to strike the sheet stock in the flat area (page 14 par. 1 to par. 6) and form laser cuts to the planar sheet stock so as to form a three-dimensional actuator (good part 12; it is an inherent attribute that a real world sheet of material will have three dimensions, length, height and width, as will any part cut from it)  having at least one moveable element (see 112 above, it is obvious to make anything movable).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of US 20180222604 A1 GARUS (hereinafter “GARUS”). 

Regarding claim 3, GITLIN teaches The method of claim 2 as discussed above and further.  GITLIN does not teach further comprising moving the moveable element by propulsion using laser ablation. Along the same field of endeavor, GARUS is considered analogous art because GARUS discloses a laser ablation propulsion device (GARUS abstract).  GARUS teaches further comprising moving the moveable element by propulsion using laser ablation (par. 55 teaches the method of creating laser propulsion onto an element which can be used in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include further comprising moving the moveable element by propulsion using laser ablation, as suggested and taught by GARUS, for the purpose of providing a means to advantageously allow the overall assembly is subject to an acceleration according to the well-known relationship F=ma (GARUS par. 55).

Regarding claim 4, see 112 above, GITLIN and GARUS teach the method of claim 2 as discussed above.  GITLIN and GARUS disclose the claimed invention except for wherein, upon releasing the element of the actuator from the sheet stock, the element freely falls into position to assist in assembly the actuator.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit propulsion using laser ablation of the previous claim 3, since it has been held that omission of an element and its function in combination where the remaining elements perform the same functions as before involves only propulsion of claim 3.  Further, one would have been motivated to omit the element in order to allow for the claim limitations of claim 4 wherein, upon releasing the element of the actuator from the sheet stock, the element freely falls into position to assist in assembly the actuator.
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of DE 10040978 A1 WEGENER (hereinafter “WEGENER”). 
Regarding claim 7, see 112 above, GITLIN teaches The method of claim 1 as discussed above.  GITLIN does not teach wherein the element comprises a rotor formed to freely move within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).  WEGENER teaches wherein the element comprises a rotor (rotor…laminations 2) formed to freely move within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, such that wherein the element comprises a rotor formed to freely move within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale


Regarding claim 8, GITLIN and WEGENER teach The method of claim 7 as discussed above and WEGENER further discloses wherein, upon releasing the rotor from the sheet stock, the rotor freely falls into position into the axle holder (page 5 par. 5).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein, upon releasing the rotor from the sheet stock, the rotor freely falls into position into the axle holder, as suggested and taught by WEGENER, for the purpose of providing a means to advantageously remove (page 5, par. 5).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of CN 100398249 C KIYOKI (hereinafter “KIYOKI”). 

Regarding claim 10, GITLIN teaches the method of claim 1 as discussed above.  GITLIN does not teach wherein the sheet stock is positioned between a supply reel and a take-up reel and the method further comprises: forming and releasing a first actuator from the sheet stock using a laser; moving the sheet stock from the supply reel to the take-up reel; and forming and releasing a second actuator from the sheet stock using a laser. Along wherein the sheet stock (sheet material 11) is positioned between a supply reel (coiled material 10) and a take-up reel (collection box 80) and the method further comprises: forming and releasing (page 14 par. 1 to par. 6) a first actuator (good part 12) from the sheet stock using a laser (page 14 par. 1 to par. 6); moving the sheet stock from the supply reel to the take-up reel (page 14 par. 1 to par. 6); and forming and releasing a second actuator from the sheet stock using a laser (page 14 par. 1 to par. 6; The mere duplication of parts has no patentable significance unless new and unexpected result is produced).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include wherein the sheet stock is positioned between a supply reel and a take-up reel and the method further comprises: forming and releasing a first actuator from the sheet stock using a laser; moving the sheet stock from the supply reel to the take-up reel; and forming and releasing a second actuator from the sheet stock using a laser, as suggested and taught by KIYOKI, for the purpose of providing a means to advantageously benefit with the stamping parts, and can provide the frontier of web-handled (KIYOKI page 14, par.1) 
Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US8828116B2 FUWA (hereinafter “FUWA”) . 
Regarding claim 14, KIYOKI teaches The method of claim 12 as discussed above.  KIYOKI does not teach further comprising operating a 3D printer configured to deposit material on an element formed by the laser. Along the same field of endeavor, FUWA is considered analogous art because FUWA discloses a method for manufacturing a three-further comprising operating a 3D printer configured to deposit material on an element formed by the laser (column 3 lines 32-36).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include further comprising operating a 3D printer configured to deposit material on an element formed by the laser (column 3 lines 32-36), as suggested and taught by FUWA, for the purpose of providing a means of advantageously producing a three-dimensional shaped object (FUWA lines 34-35).
Regarding claim 21, KIYOKI teaches The apparatus of claim 20 as discussed above.  KIYOKI does not teach further comprising a 3D printer configured to deposit material on an element formed by the laser. Along the same field of endeavor, FUWA is considered analogous art because FUWA discloses a method for manufacturing a three-dimensional shaped object by irradiating a powder with a light beam has been known (column 1 lines 26-28) which involves depositing material onto an element and is a form of 3d printing.    FUWA teaches further comprising a 3D printer configured to deposit material on an element formed by the laser.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include further comprising a 3D printer configured to deposit material on an element formed by the laser, as suggested and taught by FUWA, for the purpose of providing a means of advantageously producing a three-dimensional shaped object (FUWA lines 34-35).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20180222604 A1 GARUS (hereinafter “GARUS”). 
Regarding claim 15, KIYOKI teaches The method of claim 12 as discussed above.  KIYOKI does not teach further comprising moving the moveable element by propulsion using laser ablation. Along the same field of endeavor, GARUS is considered analogous art because GARUS discloses a laser ablation propulsion device (GARUS abstract).  GARUS teaches further comprising moving the moveable element by propulsion using laser ablation (par. 55 teaches the method of creating laser propulsion onto an element which can be used in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include further comprising moving the moveable element by propulsion using laser ablation, as suggested and taught by GARUS, for the purpose of providing a means to advantageously allow the overall assembly is subject to an acceleration according to the well-known relationship F=ma (GARUS par. 55).
Claims 16, 17, 19, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”)
Regarding claim 16, KIYOKI teaches The method of claim 12 as discussed above.  KIYOKI does not teach wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass. Along the same field of endeavor, GITLIN is considered analogous art because GITLIN discloses A method for bending sheet metal (GITLIN abstract).  GITLIN teaches wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).
Regarding claim 17, KIYOKI and GITLIN teach The method of claim 16 as discussed above and GITLIN further discloses wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).
Regarding claim 19, KIYOKI and GITLIN teach The method of claim 12 as discussed above and  GITLIN further discloses wherein the actuator comprises at least one fold (par. 70; fig. 10c and fig. 10d show a fold) created by the laser (claim 4 teaches a laser cutter).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the actuator comprises at least one fold created by the laser, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow for bending sheet metal to form 3-dimensional structures for architecture (GITLIN par. 11).
Regarding claim 22, KIYOKI teaches The method of claim 20 as discussed above.  KIYOKI does not teach wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass. Along the same field of endeavor, GITLIN is considered analogous art because GITLIN discloses A method for bending sheet metal (GITLIN abstract).  GITLIN teaches wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by GITLIN, for the purpose o providing a means to advantageously allow The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).
Regarding claim 23, KIYOKI and GITLIN teach The method of claim 22 as discussed above and GITLIN further discloses wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).
Regarding claim 25, KIYOKI and GITLIN teach The apparatus of claim 20 as discussed above and GITLIN further discloses wherein the actuator comprises at least one fold created by the laser.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the actuator comprises at least one fold created by the laser, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow for bending sheet metal to form 3-dimensional structures for architecture (GITLIN par. 11).
Claims 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of DE 10040978 A1 WEGENER (hereinafter “WEGENER”).
Regarding claim 18, KIYOKI teaches The method of claim 12 as discussed above and further discloses claim.  KIYOKI does not teach wherein the moveable element comprises a rotor formed to freely move within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).  WEGENER teaches wherein the moveable element comprises a rotor (rotor…laminations 2) formed to freely move within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been wherein the moveable element comprises a rotor formed to freely move within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale



Regarding claim 24, KIYOKI teaches The apparatus of claim 20 as discussed above and further discloses wherein the moveable element comprises a rotor formed to freely move within an axle holder.  KIYOKI does not teach wherein the moveable element comprises a rotor formed to freely move within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).   WEGENER teaches wherein the moveable element comprises a rotor formed to freely move within an axle holder.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the moveable element comprises a rotor formed to freely move within an axle holder, as suggested and taught by WEGENER, for the purpose 

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761  

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761